
	

114 HR 2038 IH: To authorize the conveyance of certain Coast Guard property in Tok, Alaska, and for other purposes.
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2038
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize the conveyance of certain Coast Guard property in Tok, Alaska, and for other purposes.
	
	
		1.Conveyance of Coast Guard property in Tok, Alaska
 (a)Conveyance authorizedThe Commandant of the Coast Guard may convey all right, title, and interest of the United States in and to the covered property, upon payment to the United States of the fair market value of the covered property.
 (b)Right of first refusalThe Tanana Chiefs’ Conference shall have the right of first refusal with respect to purchase of the covered property under this section.
 (c)SurveyThe exact acreage and legal description of the covered property shall be determined by a survey satisfactory to the Commandant.
 (d)Fair market valueThe fair market value of the covered property shall be— (1)determined by appraisal; and
 (2)subject to the approval of the Commandant. (e)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with a conveyance under this section shall be determined by the Commandant and the purchaser.
 (f)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance under this section as the Commandant considers appropriate and reasonable to protect the interests of the United States.
 (g)Deposit of proceedsAny proceeds received by the United States from a conveyance under this section shall be deposited in the Coast Guard Housing Fund established under section 687 of title 14, United States Code.
			(h)Covered property defined
 (1)In generalIn this section, the term covered property means the approximately 3.25 acres of real property (including all improvements located on the property) that are—
 (A)located in Tok, Alaska; (B)under the administrative control of the Coast Guard; and
 (C)described in paragraph (2). (2)DescriptionThe property described in this paragraph is the following:
 2-PLEX – Jackie Circle, Units A and BLots 11, 12 and 13, Block G, Second Addition to Hartsell Subdivision, Section 20, Township 18 North, Range 13 East, Copper River Meridian, Alaska as appears by Plat No. 72-39 filed in the Office of the Recorder for the Fairbanks Recording District of Alaska, bearing seal dated 25 September 1972, all containing approximately 1.25 Acres.4-PLEX – West C and Willow, Units A, B, C and DBeginning at a point being the SE corner of the SE 1/4 of the SE 1/4 Section 24, Township 18 North, Range 12 East, Copper River Meridian, Alaska; thence running westerly along the south line of said SE 1/4 of the NE 1/4 260 feet; thence northerly parallel to the ease line of said SE 1/4 of the NE 1/4 335 feet; thence easterly parallel to the south line 260 feet; thence south 335 feet along the east boundary of Section 24 to the point of beginning; all containing approximately 2.0 acres.
			
